Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	1. The amendments filed 9/27/2021 have been entered, wherein claims 2 and 6 are cancelled. Accordingly, claims 1, 3-5 and 7-17 have been examined herein. The previous claim objections have been withdrawn due to the applicant’s amendments. The previous 35 USC 112(a) rejection is maintained. The previous 35 USC 112(f) invocation has been reinterpreted with respect to the amendments. This action is Final. 
Claim Interpretation
2. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, “a plurality of elongated air-directing members configured to direct the air flow within the cyclone chamber”
Claim 16, “a plurality of elongated air-directing members configured to direct the air flow within the cyclone chamber”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 112
3. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Claim Rejections - 35 USC § 102
4. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 9-12 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Acker et al. (US Patent 10638902), hereinafter Acker.
Regarding claim 1, Acker teaches a suction apparatus (fig. 6) comprising: 
a housing having an air inlet (see Acker’s annotated fig. 2 below) and an air outlet (clean air outlet 42); 

    PNG
    media_image1.png
    614
    565
    media_image1.png
    Greyscale

an electric motor (motor/fan assembly 44; Acker teaches the power source is either a power cord or a battery, col. 3, line 67) configured to generate an air flow that enters the housing through the air inlet and exits the housing through the air outlet (col. 4, lines 16-23); 
at least one cyclone chamber (cyclone chamber 154); 
a collection container (fig. 9, dirt collection chamber 156 is formed by bottom wall 162 and side wall 160); 
a filter element (filter 184); and 
at least one air-directing device (first louvered exhaust grill 182) including a plurality of elongated air-directing members (plurality of vanes or louvers 196; col. 8, lines 51-58) configured to direct the air flow within the cyclone chamber (col. 8, lines 51-58; air flow openings 198), the plurality of elongated air- directing members at least partially surrounding the filter element so as to at least partially obstruct the air flow to the filter element (figs. 10 and 11; The louvers 196 form corresponding air flow openings 198 therebetween through which working air can pass, col. 8, lines 51-58).  
Regarding claim 3, Acker teaches wherein, relative to a radial direction to a housing axis, the at least one air-directing device is disposed between the filter element and the collection container (fig. 10, exhaust grill 182 is disposed between the filter element 184 and the side wall 160, relative to a radial direction to a housing axis).
Regarding claim 4, Acker teaches relative to a housing axis, the at least one air-directing device is disposed coaxially between the filter element and the collection container (fig. 10 and 11, relative to a housing axis, the exhaust grill 182 is disposed coaxially between the filter element and the collection container).  
Regarding claim 5, Acker teaches wherein the at least one air-directing device has a substantially circular cross section (fig. 11).
Regarding claim 9, Acker teaches wherein the at least one air-directing device includes at least one frame element connecting the plurality of elongated air-directing members to one another so as to increase a stability of the at least one air-directing device (see Acker’s annotated fig. 11 below. The first louvered exhaust grill 182 includes a frame element which .  

    PNG
    media_image2.png
    366
    636
    media_image2.png
    Greyscale

Regarding claim 10, Acker teaches wherein the at least one air-directing device has at least one connection element configured to fixedly connect the at least one air-directing device to at least one of the housing, the collection container, and the filter element (see Acker’s annotated fig. 10 below. The exhaust grill 182 has a connection element configured to fixedly connect the at least one air-directing device to the collection container. During operation, the exhaust grill is stationary with respect to the collection container. Therefore, it is fixedly connected).  

    PNG
    media_image3.png
    876
    680
    media_image3.png
    Greyscale

Regarding claim 11, Acker teaches wherein at least one of the plurality of elongated air-directing members is disposed on the at least one connection element (figs. 10 and 11, Acker teaches all of the plurality of louvers are disposed on the connection element, as interpreted above).  
Regarding claim 12, Acker teaches wherein: the at least one air-directing device includes at least one frame element configured to increase a stability of the at least one air-directing device and to connect the plurality of elongated air-directing members (see Acker’s annotated fig. 11 below. The first louvered exhaust grill 182 includes a frame element which connects the plurality of louvers 196 so as to increase a stability of the first louvered exhaust grill).  

    PNG
    media_image2.png
    366
    636
    media_image2.png
    Greyscale

Regarding claim 15, Acker teaches wherein the at least one air-directing device comprises at least one further connection element (see Acker’s annotated fig. 10 below) configured to connect the plurality of elongated  air-directing members and/or the at least one air- directing device to at least one of the collection container and the filter element (The at least one further connection element (as interpreted above) is configured to connect the air directing device to the filter element. Specifically, the structure interpreted as the further connection element connects the filter element with the air directing device.).

    PNG
    media_image4.png
    755
    604
    media_image4.png
    Greyscale
  
Regarding claim 16, Acker teaches an air-directing device (first louvered exhaust grill 182) configured to direct air flow within a cyclone chamber of a suction apparatus (col. 8, lines 51-58; air flow openings 198), which includes a housing having an air inlet (see Acker’s annotated fig. 2 below) and an air outlet (clean air outlet 42), an electric motor (motor/fan assembly 44; Acker teaches the power source is either a power cord or a battery, col. 3, line 67) configured to generate the air flow that enters the housing through the air inlet and exits the housing through the air outlet (col. 4, lines 16-23), the cyclone chamber (cyclone chamber 154), a collection container (fig. 9, dirt collection chamber 156 is formed by bottom wall 162 and side wall 160), and a filter element (filter 184), the at least one air-directing device comprising: 

    PNG
    media_image1.png
    614
    565
    media_image1.png
    Greyscale

a plurality of elongated air-directing members (plurality of vanes or louvers 196; col. 8, lines 51-58) configured to direct the air flow within the cyclone chamber (col. 8, lines 51-58; air flow openings 198), the plurality of elongated air-directing members at least partially surrounding the filter element so as to at least partially obstruct the air flow to the filter element (figs. 10 and 11; The louvers 196 form corresponding air flow openings 198 therebetween through which working air can pass, col. 8, lines 51-58).  
Regarding claim 17, Acker teaches wherein the plurality of elongated air- directing members are shaped as bars, wings, or slats (Acker teaches the plurality of vanes or louvers are shaped broadly as “wings”. The applicant does not require any specific structure by using the term “wings”. Therefore, Acker’s louvers or vanes qualify as being shaped as “wings”.).
Claim Rejections - 35 USC § 103
5. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Acker et al. (US Patent 10638902), hereinafter Acker, in view of Oh et al. (US PGPUB 20040098827), hereinafter Oh.
Regarding claims 7 and 8, Acker teaches the claimed invention as rejected above in claim 1. Acker does not explicitly teach wherein the plurality of elongated air-directing members have an actuation angle in a range of from 15° to 35° relative to an air-directing axis, wherein the range of the actuation angle is from 20° to 30°.  
However, Oh teaches a grill 70 disposed in the cyclone body 50, wherein the grill 70 includes a grill body 71 and a plurality of air path members 72 disposed in a predetermined slope angle to form an air passage to the air outflow port [0038]. Additionally, Oh teaches a slope angle 310 (fig. 7, paragraph 0041). Further, Oh teaches reducing the slope angle increases the ability of the grill to separate contaminants from the air but would increase the power required to draw air through the grill. Additionally, Oh teaches increasing the slope angle would 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Acker to incorporate the teachings of Oh to provide an air-directing device wherein the plurality of elongated air directing members have an actuation angle in the range from 20° to 30°. Doing so would have been a routine experimentation and optimization of a result effective variable. Further, it would have been obvious to arrive at a range from 20° to 30° in order to best suit a particular design objective, such as separation efficiency or power requirement. 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Acker et al. (US Patent 10638902), hereinafter Acker, in view of Oh et al. (US PGPUB 20040098827), hereinafter Oh, and further in view of Wolferen et al. (US PGPUB 20170008014), hereinafter Wolferen.
Regarding claims 13 and 14, Acker teaches the claimed invention as rejected above in claim 12. Acker does not explicitly teach wherein the plurality of elongated air-directing members are disposed at a mutual spacing in a range of from 15 mm to 35 mm relative to one another, wherein the mutual spacing is from 20 mm to 30 mm.  
However, Oh teaches a grill 70 disposed in the cyclone body 50, wherein the grill 70 includes a grill body 71 and a plurality of air path members 72 disposed in a predetermined slope angle to form an air passage to the air outflow port [0038]. Additionally, Oh teaches air path members 72 are disposed on the grill body in a manner that minimizes the chance that 
Wolferen teaches an air directing device for a cyclonic separator wherein the vanes 13 are spaced at an interval H (fig. 4). Wolferen teaches varying the distance H affects the pressure drop and turbulence [0054] and overall separation efficiency. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Acker to incorporate the teachings of Oh and Wolferen to provide an air directing device wherein the plurality of elongated air directing members are disposed at a mutual spacing in the range from 20mm to 30mm relative to one another. Doing so would have been a routine experimentation and optimization of the spacing of the air directing members. Further, it would have been obvious to arrive at a range of 20mm- 30mm in order to satisfy the conditions of a specific design circumstance. Overall, arriving at a specific range of 20mm – 30mm would have been routine experimentation and optimization in order to satisfy the pressure drop, turbulence, and separation efficiency requirements of a specific design circumstance. 
Response to Arguments
6. Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive. 
Applicant argues neither Oh nor Rowntree disclose or teach the amended claim language of claims 1 and 16. The examiner respectfully disagrees. Oh and Rowntree were not . 
Conclusion
7. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723